Title: From Benjamin Franklin to Ezra Stiles, 1 September 1755
From: Franklin, Benjamin
To: Stiles, Ezra


Dear Sir
Philada. Sept. 1. 1755.
At the same time I acknowledge the Receipt of your Favours of March 12th from New Haven, and May 20th. from Newport, I must beg your Pardon for not answering them sooner. Mr. Allison will tell you how my Time has been devoured this Summer, and how impracticable it has been for me to keep up my philosophical Correspondencies.
I have not yet made the Experiment I intended, nor that ingenious one which you suggest: But I purpose it the next time my Bells ring. The Compass Needle I imagine, should be supported out of the Box by a Point fix’d in a Glass or Wax Handle; and, (to vary it,) on a Wire Point without the Wax Handle.
I send you my Extracts from Wilkins’s Real Character or Philosophical Language; tho’ I doubt you will find them difficult to understand without having seen the Book itself. The whole Character and Language are in the Broad Sheet. Things or Notions to be express’d are reduc’d, in the preceding Leaves to 40 Genus’s, each of which commonly (but not always) makes a Column. Each Genus is divided commonly into 6 Species, and each Species into 8 or 9 Differences. Over against the Differences are placed Words, either of Affinity or Opposition: those of Opposition have a Dot prefix’d; those of Affinity, none. The 40 Genus’s are express’d each by a simple Character, or by a single Sound, and there are particular Marks or particular Sounds to be prefix’d or added, to show the Species and Difference, &c. There is a little Paper on which you will see some Words formed in Relation Oeconomical, that may give you some Idea of the Language, and show how all Words under the same Gen us must have the same Beginning, which greatly facilitates the Learning and Understanding of the Language. But the Explanation of the whole requires a Book, and will be too long for a Letter. I was but a Boy of 16, when I made the Extract, and 34 Years Business has almost effac’d every thing relating to the Language from my Memory; but being at that time much pleas’d with it, I understood a good deal of it, and was and am fully of Opinion, that it could be well learnt in a tenth Part of the time requir’d to learn Latin. I wish I could see a Specimen of the new Philosophical Language you mention’d to me.
I never before knew, what that ingenious Mechanic taught you, relating to the Difference of Magnetism in a Tool plac’d in a different Position. I try’d it, and find several Varieties in it, which are very curious, but at present I cannot pursue them for want of Leisure. I am, however, extreamly oblig’d to you for the Communication. I sent you Knight on Magnetism, which I hope you receiv’d. I thank you also for the very particular and intelligible Account of the Thunder-Stroke at Newport. By all my Observations this Summer, I still find the Clouds more frequently and for a longer Continuance, in a Negative than in a Positive State; that is, if Glass does, as I think it does, electrise positively. But I will not by any longer Scribble detain you and Mr. Allison from the Pleasure you will both enjoy in each other’s Conversation. I enclose a few Experiments I made last Spring: But I have not one left of the second Part of my printed Letters which you desire to see, or I should immediately send it. With great Esteem and Respect I am, Dear Sir, Your most obedient humble Servant
B Franklin
Mr. Stiles
 Endorsed: Mr. Franklin’s Letter Septr. 1. 1755.